Appellant renews his complaint of our upholding the action of the learned trial judge in permitting the accomplice to detail what transpired between himself and appellant in the manufacture of intoxicating liquor over a period covering several weeks. We have again reviewed the testimony, but are unable to agree that the matter was inadmissible, or that it was used by the jury in a prejudicial manner. The penalty inflicted upon appellant was the lowest allowed by the statute, and if the jury had been at all so prejudiced, the testimony would seem capable of leading them to inflict a much heavier penalty.
Appellant contends under the case of Stewart v. State, 267 S.W. Rep. 1034, this court cannot sustain a conviction on the testimony of Lum Burton, the accomplice. We regret we are unable to find the Stewart case or to consider its applicability to the instant case.
Being of opinion that the case was properly decided, the motion for rehearing will be overruled.